HARDY, Judge.
This is an action by plaintiff, Mrs. Maggie Green, and her automobile insurer, Washington Fire & Marine Insurance Company against the defendant, Hoyt W. Ail-stock, for the recovery of the cost of repairs to Mrs. Green’s automobile. From judgment in favor of defendant rejecting plaintiffs’ demands they have appealed.
This suit was consolidated for purposes of trial and appeal with the suit of Ailstock vs. State Farm Mutual Automobile Insurance Company, 190 So.2d 648, No. 10,640 on the docket of this Court, which has been this day decided.
By stipulation the amount of the claims by the parties plaintiff was fixed in the sum of $50.00 for Mrs. Green and $812.00 for Washington Fire & Marine Insurance Company.
For the reasons assigned in the case of Ailstock vs. State Farm Mutual Automobile Insurance Company the judgment appealed from is annulled, set aside and reversed, and
*652It is now ordered, adjudged and decreed that there be judgment in favor of plaintiffs, Mrs. Maggie Green and Washington Fire & Marine Insurance Company in the principal sums of $50.00 and $812.00, respectively, together with interest at the legal rate from date of judicial demand until paid, against the defendant, Hoyt W. Ailstock, together with all costs of both courts.